Citation Nr: 1639031	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for high cholesterol.

2. Entitlement to service connection for bilateral knee disabilities.

3. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington and Phoenix, Arizona.  The Veteran's claims file is now in the jurisdiction of the Phoenix RO.

In June 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1. During his June 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated he was withdrawing his appeal for service connection for high cholesterol and hypertension.

2. An unappealed January 1998 rating decision denied service connection for a bilateral knee disability based on a finding that it was not shown that a bilateral knee disability was incurred in or caused by service.

3. Evidence received since the January 1998 rating decision includes both medical and lay statements indicating a bilateral knee disability was incurred in service; ; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.

4. It is reasonably shown that the Veteran has a bilateral knee disability that had its onset in service and has persisted since.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant for service connection for high cholesterol and hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. New and material evidence has been received, and the claim of service connection for a bilateral knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Service connection for a bilateral knee disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required with respect to these claims.

Dismissal of Claims Withdrawn at Hearing

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for service connection for high cholesterol and hypertension, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for high cholesterol and hypertension and it is dismissed.

New and Material Evidence

The Veteran's original claim of entitlement to service connection for a right knee disability was denied in February 1974 on the basis that there was no evidence a right knee disability was incurred in or caused by service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2015).

The Veteran's original claim of entitlement to service connection for a left knee disability was denied in a January 1998 decision on the basis that there was no evidence a left knee disability was incurred in or caused by service.  Shedden, 381 F.3d 1163.  At that same time, the RO performed a de facto reopening of the claim for service connection for a right knee disability by affording the Veteran a new VA examination for his right knee, but again denied the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  That January 1998 decision also became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2015).

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the September 2009 claim to reopen the claim for service connection for a bilateral knee disability, the Veteran has submitted lay statements regarding his continuous symptoms since service, a statement from his brother reporting symptoms since service, and a doctor's letter opining his bilateral knee disability was incurred in service.  As those statements were submitted after the final January 1998 rating decision and relate to the lacking element of an in-service event, disease, or injury, they are new and material.

Accordingly, new and material evidence having been received, the Board finds that the claim for service connection for a bilateral knee disability is reopened.

Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether the requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends his bilateral knee disability arose in service and has persisted ever since due to his military occupational specialty (MOS) of aircraft maintenance specialist and resulting job duties.  In his September 2009 claim, the Veteran reported that many of his tasks involved working in a kneeling position on a cement flight line.  During his June 2016 hearing, he testified that the knee pain began in service and has continued since.

The Veteran's service treatment records are silent for complaints of or treatment for knee problems.

In an October 2009 letter, the Veteran's medical provider indicated the Veteran had "an excessive amount" of patellofemoral degenerative changes compared to the weight bearing surfaces, and that his symptoms and radiograph results were consistent with chronic trauma to the patella, such as in employment where people work on their knees.  The provider indicated that this "may relate very well" to the Veteran's reported history of working on his knees as an aircraft mechanic.

In a March 2010 letter, a different medical provider noted that he treated the Veteran for several medical conditions, including providing pain medication for his knees, and that he had reviewed the Veteran's medical records pertaining to his knees.  The provider noted that in reviewing the records, to include the aforementioned October 2009 letter, it was his opinion that a bilateral knee disability was more likely than not to have been caused by the Veteran's military service.

In a February 2016 statement, the Veteran's brother recalled the Veteran stating during service on at least three occasions that his knees were sore and painful from kneeling.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for a bilateral knee disability.  In summary, the Veteran currently has a bilateral knee disability, and he is competent to report his job duties, to include prolonged kneeling, during service.  As to the remaining element, the most probative evidence of record, the Veteran's treatment providers' letters and brother's statement, supports the finding that the knee disability began in service and has persisted since.  As such, the Board grants the benefits sought.


ORDER

The appeal for service connection for high cholesterol and hypertension is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened.

Service connection for a bilateral knee disability is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


